          Case 5:18-cv-00745-XR Document 54 Filed 09/01/19 Page 1 of 26



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

 SAN ANTONIO FIREFIGHTERS’                       §
 ASSOCIATION, LOCAL 624,                         §
                                                 §
         Plaintiff,                              §
                                                 §   Civil Action No. SA-18-CV-745-XR
 v.                                              §
                                                 §
 THE CITY OF SAN ANTONIO, TEXAS,                 §
                                                 §
         Defendant.                              §
                                                 §


                      ORDER ON MOTION FOR SUMMARY JUDGMENT

        On this date, the Court considered Defendant City of San Antonio’s motion for summary

judgment (docket no. 31), Plaintiff San Antonio Firefighters’ Association, Local 624’s response

(docket no. 39), Defendant’s reply (docket no. 42), Plaintiff’s supplemental response (docket no.

50), Defendant’s supplemental reply (docket no. 51), and both parties’ arguments on August 20,

2019 (docket no. 53). After careful consideration, the Court GRANTS Defendant’s motion with

respect to all claims.

                                        BACKGROUND

        Plaintiff San Antonio Professional Firefighters’ Association (the “Union”) is a labor union

and the exclusive bargaining agent for firefighters employed by the City of San Antonio. Docket

no. 26 at 2. The undisputed facts are that on February 20, 2018, the Union launched the “San

Antonio First” ballot initiative. Id. The initiative sought various amendments to the City of San

Antonio’s municipal charter such as requiring the city to agree to arbitration in the event of an

impasse in collective bargaining. Id.
          Case 5:18-cv-00745-XR Document 54 Filed 09/01/19 Page 2 of 26



       To certify such a charter amendment petition and submit the measure to voters, state law

requires the signatures of five percent of the qualified voters in the municipality, or 20,000

signatures, whichever number is smaller. TEX. LOC. GOV’T CODE § 9.004(a).

       In March 2018, Union representatives began to gather those signatures along the walkways

outside branches of the City of San Antonio Public Library System (the “library”) as well as the

Northeast Senior Center (the “senior center”), a facility operated by the City’s Department of

Human Services. Docket no. 31-2 at 16-23; docket no. 31-3 at 3.

       Both the library and senior center had policies governing such political activities on their

grounds. In 2013, the library established a policy of “allowing the use of portions of the exterior

grounds of library property by the public for free speech activities including campaigning, political

statements, announcements, speeches, and distributing literature.” Docket no. 31-1 at 1, 5. The

policy directed library supervisors and branch services coordinators to select a “Free Speech Area

… to allow for a full range of freedom of speech activities while also affording adequate protection

to the efficient functioning of the library.” Id. The policy provided no further guidance concerning

the placement of the free speech areas, such as directing branch managers to consider size of the

available space or distance from the library. Docket no. 31-2 at 3-7; docket no. 50-1 at 86.




                                                 2
Case 5:18-cv-00745-XR Document 54 Filed 09/01/19 Page 3 of 26




                   Tobin Library (Docket no. 31-2 at 3)




                Julia Semmes Library (Docket no. 31-2 at 5)




                                    3
Case 5:18-cv-00745-XR Document 54 Filed 09/01/19 Page 4 of 26




                  Parman Library (Docket no. 31-2 at 4)




                Brook Hollow Library (Docket no. 31-2 at 7)




                                    4
         Case 5:18-cv-00745-XR Document 54 Filed 09/01/19 Page 5 of 26




                                 Westfall Library (Docket no. 31-2 at 6)




       In contrast to the library’s free speech areas, there is no such zone on the grounds of the

senior center. Docket no. 31-3 at 4; docket no. 31-3 at 4, 9. Because the City’s senior centers

receive federal grants, they are subject to Texas Department of Aging and Disability Services

regulations barring distribution of “political materials” and prohibiting political campaigning

unless each political party running is given an equal opportunity to participate. 40 TEX. ADMIN.

CODE § 85.309(d). The senior center’s policy (the “Political Activity Policy”) with respect to

activities inside the senior center is intended to protect the centers from “political pressure, to

prohibit use of City of San Antonio resources for political purposes, and to avoid the appearance

                                                   5
          Case 5:18-cv-00745-XR Document 54 Filed 09/01/19 Page 6 of 26



of bias or favoritism.” Docket no. 31-3 at 9. The policy prohibits the centers from “endors[ing]

any candidate, party, or issue” and prohibits the presentation and posting of political and campaign

materials. Id. at 9-10. The senior center manager must approve in advance anyone that wants to

make a presentation at the senior center. Docket no. 50-2 at 54-55.




                               Northeast Senior Center (Docket no. 31-3 at 3)



       When library staff encountered Union representatives gathering signatures outside their

building entrances in March 2018, staff gave the representatives a copy of the Free Speech Policy

and requested that they relocate to each library’s Free Speech Area. Docket no. 31-2 at 16-23;

docket no. 31-3 at 4-5. Similarly, the senior center staff informed the representatives that signature

gathering was prohibited on senior center grounds and requested that the representatives relocate

to the nearest public sidewalk. Docket no. 31-3 at 5. In some instances, the Union representatives

refused to relocate, and the library and senior center staff called the San Antonio Police



                                                     6
           Case 5:18-cv-00745-XR Document 54 Filed 09/01/19 Page 7 of 26



Department. Docket no. 31-2 at 16-23; docket no. 31-3 at 5. The police issued verbal trespass

warnings and threatened arrest but did not arrest or charge any representative with a crime. Docket

no. 31 at 13.

        In addition, shortly after the Union representatives began gathering signatures, the library

distributed signs to each branch manager to post on library grounds, informing library patrons of

their rights with respect to any petitions on library grounds. Docket no. 31-1 at 6.




                                    Text of Library Signs (Docket no. 31-1 at 6)


        On July 19, 2018, the Union filed its Original Complaint, docket no. 1, which was amended

on October 18, 2018. Docket no. 26.1 The Union brings free speech and retaliation claims under


1
 Plaintiff’s suit initially included claims against Mayor Ron Nirenberg, City Attorney Andrew Segovia, Public
Library Director Ramiro Salazar, and Chief of Police William McManus acting in their official capacity. This Court

                                                         7
           Case 5:18-cv-00745-XR Document 54 Filed 09/01/19 Page 8 of 26



the First Amendment, an unconstitutional vagueness claim under the First and Fourteenth

Amendments, and free speech and vagueness claims under the Texas Constitution. Id. The City

now moves for summary judgment on all claims. Docket no. 31.


                                                 DISCUSSION

    I.       Standard of Review

         The Court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law. FED. R.

CIV. P. 56. To establish that there is no genuine issue as to any material fact, the movant must

either submit evidence that negates the existence of some material element of the non-moving

party’s claim or defense, or, if the crucial issue is one for which the non-moving party will bear

the burden of proof at trial, merely point out that the evidence in the record is insufficient to support

an essential element of the non-movant’s claim or defense. Lavespere v. Niagara Machine & Tool

Works, Inc., 910 F.2d 167, 178 (5th Cir. 1990). Once the movant carries its initial burden, the

burden shifts to the non-movant to show that summary judgment is inappropriate. See Fields v.

City of S. Hous., 922 F.2d 1183, 1187 (5th Cir. 1991).

         For a court to conclude that there are no genuine issues of material fact, the court must be

satisfied that no reasonable trier of fact could have found for the non-movant, or, in other words,

that the evidence favoring the non-movant is insufficient to enable a reasonable jury to return a

verdict for the non-movant. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). In

making this determination, the court should review all the evidence in the record, giving credence

to the evidence favoring the non-movant as well as the “evidence supporting the moving party that



granted Defendant’s motion to dismiss those official-capacity claims as redundant, leaving only the City of San
Antonio as Defendant. Docket no. 20.

                                                         8
           Case 5:18-cv-00745-XR Document 54 Filed 09/01/19 Page 9 of 26



is uncontradicted and unimpeached, at least to the extent that evidence comes from disinterested

witnesses.” Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 151 (2000). The Court “may

not make credibility determinations or weigh the evidence” in ruling on a motion for summary

judgment, id. at 150, and must review all facts in the light most favorable to the non-moving party.

First Colony Life Ins. Co. v. Sanford, 555 F.3d 177, 181 (5th Cir. 2009).


   II.      Analysis

         The Union brings the following claims under the United States Constitution: violation of

free speech, retaliation, and vagueness or lack of fair notice. The Union also brings claims for

violation of free speech and vagueness under the Texas Constitution. The City moves for summary

judgment on all claims.

            A. Plaintiff’s Free Speech Claim

         The City argues summary judgment is warranted on the First Amendment claim because:

(1) the library and senior center exteriors are nonpublic forums, (2) the policies are reasonable,

and (3) the policies are viewpoint neutral. The Union, in turn, bifurcates its argument; it argues

that the library is a designated public forum and, as such, any restrictions on free speech

activities are subject to a more restrictive constitutional standard. The Union argues the City’s

actions do not pass constitutional muster because (1) the selection of the free speech areas at the

library were ad hoc designations that were not narrowly drawn to achieve the City’s purported

interests and thus did not leave open ample alternative channels for signature-gathering, and (2)

the City’s posting signage in response constitutes viewpoint discrimination. As to the senior

center, the Union concedes it is a nonpublic forum but argues the policy there lacks sufficient

standards and is therefore susceptible to viewpoint discrimination. The Court will first conduct a




                                                 9
         Case 5:18-cv-00745-XR Document 54 Filed 09/01/19 Page 10 of 26



forum analysis to determine the classification of each forum at issue and will then apply the

applicable level of scrutiny.

                    i. Forum Analysis

       As applied to the states through the Fourteenth Amendment to the United States

Constitution, the First Amendment prohibits the government from making laws that “abridg[e] the

freedom of speech, or of the press; or the right of the people peaceably to assemble, and to petition

the Government for a redress of grievances.” U.S. CONST. amend. I.

       Still, “[t]he First Amendment does not guarantee access to property simply because it is

owned or controlled by the Government.” U. S. Postal Serv. v. Council of Greenburgh Civic

Ass’ns, 453 U.S. 114, 114 (1981). The scope of Plaintiff’s First Amendment rights depends on the

nature of the forum to which they seek access. TURF v. City of San Antonio, No. SA-08-CA-972-

XR, 2009 WL 10701038, at *3 (W.D. Tex. Jan. 9, 2009) (citing Estiverne v. Louisiana State Bar

Ass'n, 863 F.2d 371, 376 (5th Cir. 1989)). “Nothing in the Constitution requires the Government

freely to grant access to all who wish to exercise their right to free speech on every type of

Government property without regard to the nature of the property or to the disruption that might

be caused by the speaker's activities.” Estiverne, 863 F.2d at 376 (quoting Cornelius v. NAACP

Leg. Def. & Educ. Fund, Inc., 473 U.S. 788, 799-800 (1985)).

       Rather, “[t]he existence of a right of access to public property and the standard by which

limitations upon such a right must be evaluated differ depending on the character of the property

at issue.” Perry Educ. Ass'n v. Perry Local Educators' Ass'n, 460 U.S. 37, 44 (1983). The relevant

forum is defined by the “access sought by the speaker.” Estiverne, 863 F.2d at 376. Courts have

delineated four types of forums.




                                                 10
         Case 5:18-cv-00745-XR Document 54 Filed 09/01/19 Page 11 of 26



        First, traditional public forums are places that “by long tradition or by government fiat have

been devoted to assembly or debate,” such as public streets and parks. Id. In these places, the

government may impose “regulations of the time, place, and manner of expression which are

content-neutral, are narrowly tailored to serve a significant government interest, and leave open

ample alternative channels of communication.” Perry, 460 U.S. at 45. If the government’s

restriction is content-based, such a restriction is subject to strict scrutiny, i.e. the state must show

that its regulation is necessary to achieve a compelling state interest. Id.

        Second, designated public forums are “created by government designation of a place or

channel of communication for use by the public at large for assembly and speech, for use by certain

speakers, or for the discussion of certain subjects.” Cornelius, 473 U.S. at 802. Such a forum

cannot be created by government “inaction or by permitting limited discourse, but only by

intentionally opening a nontraditional forum for public discourse.” Id. “If the government excludes

a speaker who falls within the class to which a designated public forum is made generally available,

its action is subject to strict scrutiny.” Arkansas Educ. Television Comm'n v. Forbes, 523 U.S. 666,

677 (1998).

        Third, a limited forum “exists where a government has ‘reserv[ed a forum] for certain

groups or for the discussion of certain topics.’” Walker v. Tex. Div., Sons of Confederate Veterans,

Inc., 135 S. Ct. 2239, 2250 (2015) (citing Rosenberger v. Rector and Visitors of Univ. of Va., 515

U.S. 819, 829 (1995)). The distinction between a designated and limited public forum turns on two

factors: (1) the government’s intent with respect to the forum, and (2) the nature of the forum and

its compatibility with the speech at issue. Chiu v. Plano Indep. Sch. Dist., 260 F.3d 330, 346 (5th

Cir. 2001). Restrictions on speech in limited public forums are permissible so long as they are




                                                  11
           Case 5:18-cv-00745-XR Document 54 Filed 09/01/19 Page 12 of 26



viewpoint neutral and reasonable in light of the purpose served by the forum. Good News Club v.

Milford Centr. Sch., 533 U.S. 98, 106 (2001).

         Finally, a nonpublic forum is “public property that is not by tradition or designation open

for public communication.” Chiu, 260 F.3d at 347 (citing Estiverne, 863 F.2d at 376 (“[A] forum

may be considered nonpublic where there is clear evidence that the state did not intend to create a

public forum or where the nature of the property at issue is inconsistent with the expressive

activity, indicating that the government did not intend to create a public forum”). The Supreme

Court has treated limited nonpublic forums as subject to the same standard – reasonable and

viewpoint neutral. Freedom from Religion Found., Inc. v. Abbott, No. A-16-CA-00233-SS, 2016

WL 7388401, at *6 n.5 (W.D. Tex. Dec. 20, 2016) (citing Am. Freedom Def. Initiative v. King

Cty., Wash., 136 S. Ct. 1022, 1023 (2016)).

         Here, the parties do not dispute that the senior center is a nonpublic forum. Docket no. 31

at 8; docket no. 50 at 7. The dispute thus centers on the classification of the library branches. As

a preliminary matter, the relevant forums are the exterior walkways on which representatives

stood, and not, as the Union argues2, the library as a whole. The perimeters of the relevant forum

are determined by the type of access sought by the speaker, and where limited access is sought,

courts apply a “more tailored approach to ascertaining the perimeters of a forum within the

confines of the government property.” Cornelius, 473 U.S. at 801. Here, there is no indication the

Union sought to petition anywhere other than the exterior grounds leading to the entrances of the

buildings, as such areas would permit the Union representatives to obtain signatures from library




2
  Despite its briefing, at oral argument the Union conceded it was not looking for relief as to the interior of the
library branches, nor was the Union seeking relief regarding the entry way or sidewalks leading to the entrance of
the branch libraries.

                                                         12
           Case 5:18-cv-00745-XR Document 54 Filed 09/01/19 Page 13 of 26



patrons entering or exiting the library. Docket no. 31-2 at 16-23. Under Cornelius, the Court must

limit its analysis to those exterior grounds.3

         With the exterior grounds of the library as the relevant forum, the undisputed facts lead to

the conclusion that such grounds are nonpublic forums.4 One, the libraries are not traditional public

forums in that they have not “by long tradition or by government fiat have been devoted to

assembly or debate.” Estiverne, 863 F.2d at 376. Two, they are not designated public forums in

that the City has not intentionally opened a nontraditional forum for public discourse. Cornelius,

473 U.S. at 802. Finally, they are not limited public forums in that the City has not opened them

for certain groups or for the discussion of certain topics. Walker, 135 S. Ct. at 2250.5 While the

Union asserts that the City’s opening of the library for voting is “patently inconsistent with the

concept of nonpublic forums,” the Supreme Court recently held a polling place to be a nonpublic

forum. Minnesota Voters All. v. Mansky, 138 S. Ct. 1876, 1886 (2018).

         It is true, as the Union argues, that there is case law treating libraries as public, designated,

or limited public forums. See, e.g. Deans v. Las Vegas Clark Cty Library Dist., 220 F. Supp. 3d

1058, 1062 (D. Nev. 2016) (public forum); Doe v. City of Albuquerque, 667 F.3d 1111, 1128 (10th

Cir. 2012) (designated public forum); Kreimer v. Bureau of Police for Town of Morristown, 958

F.2d 1242, 1259 (3d Cir. 1992) (limited public forum). However, both City of Albuquerque and

Kreimer considered the library interior and whether certain members of the public could be

restricted from accessing the library. City of Albuquerque, 667 F.3d at 1128 (sex offenders);

Kreimer, 958 F.2d at 1246 (homeless persons). And while the Union does reasonably rely on


3
  Though it makes no difference in the forum analysis, given that the senior center as a whole is a nonpublic forum,
the relevant forum with respect to the senior center is also limited to the exterior walkways where the representatives
sought access. Docket no. 31-3 at 4-5.
4
  Were the Court to instead conclude that the library exterior is a limited public forum, the subsequent analysis
would remain the same, as the standard for both categorizations is identical: reasonable and viewpoint neutral. Am.
Freedom Def. Initiative, 136 S. Ct. at 1023.


                                                          13
         Case 5:18-cv-00745-XR Document 54 Filed 09/01/19 Page 14 of 26



Deans for the proposition that a library plaza was a public forum, the 5000-square-feet plaza in

that case hosted public events and acted as a public “thoroughfare,” including providing access to

an abutting public college, which that court noted was a “broad ‘free speech zone.’” Deans, 220

F. Supp. 3d at 1063.    In contrast, the library grounds here were “not designed to be used as a

thoroughfare for members of the general public to walk from one area to another for non-library

reasons…,” docket 31-1 at 2, nor is there an abutting “broad free speech zone” like the public

college in Deans. That case also noted unrebutted testimony that “most libraries allow expressive

activity in similar outside plazas,” id., but in this case there is no evidence that any City library

allows expressive activity in its exterior grounds.

       Finding that the library grounds are nonpublic forums is consistent with federal case law.

A plurality in United States v. Kokinda held that a sidewalk leading to a post office entrance was

a nonpublic forum. United States v. Kokinda, 497 U.S. 720, 730 (1990). Unlike regular public

sidewalks, that sidewalk was not a “public thoroughfare” or a “conduit in the daily affairs of the

locality’s citizens.” Id. at 727. Rather, it was “constructed solely to assist postal patrons to

negotiate the space between the parking lot and the front door.” Id. at 728. Federal courts of appeals

have uniformly applied the Kokinda plurality’s reasoning to similar cases. See, e.g. United States

v. Belsky, 799 F.2d 1485, 1489 (11th Cir. 1986); Jacobsen v. U.S. Postal Service, 993 F.2d 649,

656 (9th Cir. 1992); Initiative & Referendum Inst. v. U.S. Postal Serv., 685 F.3d 1066, 1071 (D.C.

Cir. 2012). Contrary to the Union’s assertions, these cases do not stress the transactional business

that occurs within post office buildings; rather, they focus on the limited purpose of the walkways,

which is to provide ingress and egress to and from the post office, much the same as the “walkways




                                                 14
          Case 5:18-cv-00745-XR Document 54 Filed 09/01/19 Page 15 of 26



on library grounds are . . . intended to provide safe and efficient access so that patrons can come

inside to use the library’s services…” Docket no. 31-1 at 2.6

                      ii. Reasonableness of the City’s Policies

        Having determined that both the senior center and the library’s exterior grounds are

nonpublic forums, the Court will “employ[] a distinct standard of review to assess speech

restrictions…because the government, ‘no less than a private owner,’ retains the power to preserve

the property under its control for the use to which it is lawfully dedicated.” Perry, 460 U.S. at 46

(1983) (quoting Adderley v. Florida, 385 U.S. 39, 47 (1966). For nonpublic forums, “the state may

reserve the forum for its intended purpose…as long as the regulation on speech is reasonable and

not an effort to suppress expression merely because public officials oppose the speaker’s views.”

Perry, 460 U.S. at 46. Thus, there are two factors: (1) reasonableness, and (2) viewpoint neutrality.

        As to the first factor, reasonableness, the “touchstone” for evaluating speech restrictions in

nonpublic forums is “whether they are reasonable in light of the purpose which the forum at issue

serves.” Id. at 49. Notably, the government’s restriction on access to a nonpublic forum “need not

be the most reasonable or the only reasonable limitation.” Cornelius, 473 U.S. at 808. The

government may even impose content-based restrictions in nonpublic forums, “including

restrictions that exclude political advocates and forms of political advocacy.” Mansky, 138 S. Ct.

at 1885-86. In finding that a restriction on solicitation on post office sidewalks was reasonable, the

Supreme Court reasoned that “Since the act of soliciting . . . contributions usually has as its

objective an immediate act . . . it has the potentiality for evoking highly personal and subjective

reactions.” Kokinda, 497 U.S. at 732-33. Solicited members of the public “often must make a hasty



6
  Though the Union objects to Dovalina’s assertion that the senior center’s “walkways are not public thoroughfares
to any location other than the Northeast Senior Center,” (docket no. 39 at 7), the Court will not consider that
statement here because, as noted above, both parties have conceded the senior center is a nonpublic forum.

                                                        15
           Case 5:18-cv-00745-XR Document 54 Filed 09/01/19 Page 16 of 26



decision whether to share his resources with an unfamiliar organization while under the eager gaze

of the solicitor,” and the solicitations were “inherently disruptive” to post office business. Id.

         In this case, it was reasonable, in light of each forum’s purpose, for the City to forbid

solicitation at the senior center and to channel such activity into the free speech areas at the library.7

Perry, 460 U.S. at 49. With respect to the library, the purpose of the exterior walkways was “to

provide safe and efficient access so that patrons can come inside to use the library’s services.”

Docket no. 31-1 at 2. It is reasonable, in light of that purpose, to restrict the solicitation of

signatures on such exterior walkways and the adjacent grounds because such restrictions provide

for safer and more efficient access for patrons. As in Kokinda, the activities of the solicitors had

the potential to be “inherently disruptive” to library patrons, and the solicitation had as its

“objective an immediate act” – that is, the signing of a petition. Kokinda, 497 U.S. at 732-33. A

patron interrupted by one of the Union representatives would be pressed to “make a hasty decision”

whether to endorse the proposed initiative, and the encounter could “evok[e] highly personal and

subjective reactions,” particularly where the representatives’ position outside the entrances made

passing them unavoidable. Id.; docket no. 31-2 at 3-7; docket no. 31-3 at 3.

         In critiquing the reasonableness of the City’s selection of the free speech area, the Union

argues the City’s designations were ad hoc and chosen based on convenience and efficiency,

pointing out the multiple geographic markers branch managers chose as boundaries. Docket no.

50-1 at 72-84. But the law does not require the City to select the most reasonable limitation; it

merely requires that the limitation be reasonable. Cornelius, 473 U.S. at 808. The Union points to



7
  The City argues that because the library exterior is a nonpublic forum, the library could prohibit solicitation
altogether and, therefore, providing a free-speech area is necessarily reasonable. Docket no. 31 at 11. However,
speech restrictions on nonpublic forums are still subject to a reasonableness test; holding that all such restrictions in
nonpublic forums are necessarily reasonable would obviate the need for a reasonableness test, and the case law
consistently shows when the government does impose restrictions in a nonpublic forum, it must do so in a
reasonable way. Perry, 460 U.S. at 46

                                                           16
         Case 5:18-cv-00745-XR Document 54 Filed 09/01/19 Page 17 of 26



no alternative areas the City could have chosen that would still further the City’s legitimate interest

in safe and efficient access for library patrons, nor does the Union show that the City’s choice of

location affected the Union’s ability to obtain the needed signatures. But even if the Union were

to offer such evidence, the City is still not required to select the most reasonable (or least

restrictive) alternative – it need only be reasonable, and giving branch managers flexibility in

selecting the location is reasonable considering the geographic variation among the City’s 29

branch libraries with free speech areas, docket no. 39-3 at 2-8, and the library’s stated goal of

“balanc[ing] the ability of all library users to safely and conveniently access library facilities with

the ability of other individuals to gather signatures and express their views on exterior property.”

Docket no. 31-1 at 2.

       The Union again turns to Deans to argue the City’s policy is unreasonable, but in Deans,

the District of Nevada found it unreasonable that the library told the petitioner there to relocate

further beyond the free-speech zone, “contrary to speakers’ reasonable expectations created by the

District itself.” Deans, 220 F. Supp. 3d at 1064. In contrast, the City here asked the petitioners to

relocate to the free speech area, rather than directing them to relocate beyond it. Further

undermining the Union’s reliance on Deans, that court issued a preliminary injunction requiring

the petitioner there to confine his petitioning to the free speech area of that library’s plaza, much

the same as the City here. See id. at 605.

       Finally, the Union cites to a Ninth Circuit case which held that relegating communicative

activity to three small peripheral areas did not match the stated interest of preventing congestion

and was thus not narrowly tailored. Kuba v. 1-A Agric. Ass’n, 387 F.3d 850, 862 (9th Cir. 2004).

But that case evaluated a free-speech claim under the California constitution, and that court noted




                                                  17
         Case 5:18-cv-00745-XR Document 54 Filed 09/01/19 Page 18 of 26



that forum analysis and a speaker’s access to private property are both areas where the California

constitution differs from its federal counterpart. Id. at 856-57.

        As with the library, the reasonableness of the restrictions at the senior center turns on the

purpose of the senior center’s exterior which, as noted above, is the relevant forum because the

Union representatives sought access solely to the grounds adjacent to parking lots and walkways

outside of the senior center. Cornelius, 473 U.S. at 801. The purpose of those exterior locations is

“to facilitate safe and efficient access” to the senior center. Docket no. 31-3 at 4. It is reasonable,

in light of that stated purpose, for the senior center to forbid solicitation to keep the parking lot and

walkways clear, particularly considering the mobility impairments of many seniors at that facility

and considering that the nearby sidewalk remains open to the general public. Id. These restrictions

are also consistent with the senior center’s goal of protecting the seniors from “political pressure”

and “avoiding the appearance of bias or favoritism.” Id. at 9.


                   iii. Viewpoint Neutrality of the City’s Policies

        In both limited and nonpublic forums, though some content-based restrictions are

permissible, any restriction on speech must not be an “effort to suppress expression merely because

public officials oppose the speaker’s view. Chiu, 260 F.3d at 347 (citing Ark. Educ. Television,

523 U.S. at 677-78). Viewpoint discrimination is an “egregious form of content discrimination,”

and “the government must abstain from regulating speech when the specific motivating ideology

or the opinion or perspective of the speaker is the rationale for the restriction.” R.A.V. v. City of St.

Paul, 505 U.S. 377, 391 (1992). While the viewpoint-neutral requirement is well-established, a

statute may still be viewpoint neutral even when the government enacts such a restriction in

response to certain protests. Hill v. Colorado, 530 U.S. 703, 715, 724 (2000). In Hill, it was clear

from the legislative history that the enactment of a prohibition on First Amendment activities near


                                                   18
         Case 5:18-cv-00745-XR Document 54 Filed 09/01/19 Page 19 of 26



healthcare centers was “primarily motivated by activities in the vicinity of abortion clinics.”

Nonetheless, in upholding that restriction, the Supreme Court noted the “statute is not limited to

those who oppose abortion,” and “[t]hat is the level of neutrality that the Constitution demands.”

Id. at 724-25.

       Here, the Union argues the City’s policies at the library constituted viewpoint

discrimination, particularly given the posting of signage in response to the Union’s free speech

activities at the library branches. Docket no. 50 at 6. The Union emphasizes that the City had never

previously prepared such signs and that the City distributed the signs immediately upon the

commencement of the Union’s protesting activities. Docket no. 50-1 at 112-117. However, even

when the government enacts a restriction on free speech activities in response to certain protests,

as concededly happened here, such restrictions are still viewpoint neutral if they are evenly applied.

Hill, 530 U.S. at 715, 724. There is no summary judgment evidence rebutting the City’s statement

that the library has “consistently enforced the policy regarding its exterior grounds and restricts

everyone wishing to engage in expressive conduct…” Docket no. 31-1 at 3. This is “the level of

neutrality that the Constitution demands.” Hill, 530 U.S. at 725.

       With respect to the senior center, the Union argues there is nothing in the senior center’s

policy “to safeguard that the City does not discourage one viewpoint and advance another” because

there are no written guidelines in the approval or disapproval of speakers at the senior center.

Docket no. 50 at 8-9. It is true that “standards provide the guideposts that . . . allow courts to

quickly and easily determine” whether the government “is discriminating against disfavored

speech.” City of Lakewood v. Plain Dealer Pub. Co., 486 U.S. 750, 759 (1988). However, the

senior center “vetting” applies only to those seeking to make a presentation inside the center, and

the Union concedes it never sought to make such a presentation. Docket no. 31-3 at 4-5.



                                                 19
         Case 5:18-cv-00745-XR Document 54 Filed 09/01/19 Page 20 of 26



       In other words, the viewpoint neutrality of the senior center’s policy regarding

presentations is irrelevant to a determination of the neutrality of the senior center’s policy

regarding the exterior grounds, walkways and parking lots. And in that exterior, there is no free

speech zone, and there is no indication that any outside group was allowed to use the senior center’s

exterior. Id. at 3-5. Therefore, there is no discretionary approval of one viewpoint at the expense

of another, so as a matter of law, there is no viewpoint discrimination. The City consequently did

not violate the Union’s First Amendment rights, and summary judgment on this claim is

GRANTED.

           B. Plaintiff’s Retaliation Claim

       To establish a prima facie First Amendment retaliation claim, a plaintiff must show that

(1) the plaintiff was “engaged in constitutionally protected activity,” (2) the defendant’s actions

caused the plaintiff “to suffer an injury that would chill a person of ordinary firmness from

continuing to engage in that activity,” and (3) the defendant’s “adverse actions were substantially

motivated against the plaintiff’s exercise of constitutionally protected conduct.” Culbertson v.

Lykos, 790 F.3d 608, 618 (5th Cir. 2015). Such adverse actions “must cross a certain threshold of

harm” to be actionable, Colson v. Grohman, 174 F.3d 498, 513 n.8 (5th Cir. 1999), and a plaintiff

seeking to recover for retaliation must show that the defendant's conduct resulted in something

more than a “de minimis inconvenience” to her exercise of First Amendment rights. O'Neal v.

Falcon, 668 F. Supp. 2d 979, 987 (W.D. Tex. 2009) (citing ACLU of Md. v. Wicomico Cty., Md.,

999 F.2d 780,786 n.6 (4th Cir. 1995)). “Certainly, some retaliatory actions – even if they actually

have the effect of chilling the plaintiff’s speech – are too trivial or minor to be actionable as a

violation of the First Amendment.” Kennan v. Tejeda, 290 F.3d 252, 258 (5th Cir. 2002).




                                                 20
         Case 5:18-cv-00745-XR Document 54 Filed 09/01/19 Page 21 of 26



However, a plaintiff need not actually be deprived of her First Amendment rights in order to

establish First Amendment retaliation. Id.

        In Colson, city officials “falsely accused [a city councilor] of criminal acts, urged

prosecutors to investigate her, and instigated a recall election against her because they disagreed

with her political views and votes.” Colson, 174 F.3d at 500. However, she was “never arrested,

indicted, or subjected to a recall election,” such that the court held “retaliatory criticisms,

investigations, and false accusations that do not lead to some more tangible adverse action are not

actionable.” Id. at 511-13. It also noted that the alleged retaliation “did not stop her from running

for reelection” in its finding that the harm did not rise to a sufficiently adverse level.” Id. at 514.

        Here, the Union claims retaliation in that the City posted signs at the library branches,

asked Union representatives to relocate, and called the police who then gave trespass warnings and

threatened arrest if representatives refused to relocate. Docket no. 39 at 17. In turn, the City argues

that even if all these allegations are taken as true, none crosses the “threshold of harm” necessary

to sustain a retaliation claim. Docket no. 31 at 13. The Court agrees.

        As to the first element of a retaliation claim, as this Court concluded above, the Union was

not engaging in a “constitutionally protected activity,” Culbertson, 790 F.3d at 618, by soliciting

signatures on the exterior grounds adjacent to walkways of the library and senior center. While the

First Amendment would protect such activities in a different forum, such activities are not

protected in a nonpublic forum. The retaliation claim fails on this basis alone.

        As to the second element, the City’s “adverse actions” did not cross the threshold of harm

necessary for a retaliation claim because any such harm was intangible or otherwise justified.

Colson, 174 F.3d at 513. The signs posted at the library branches conveyed only accurate

information notifying patrons of their rights with respect to the petition drive. Docket no. 50-3 at



                                                   21
         Case 5:18-cv-00745-XR Document 54 Filed 09/01/19 Page 22 of 26



11. The signs did not explicitly discourage patrons from signing the petition or contest the merits

of the petition’s proposals. Id. Even if the signs cast general suspicion on the Union’s petitioning

activities, as the Union argues, such an effect would exemplify the kind of intangible criticism that

the Fifth Circuit has found insufficient for retaliation claims. See Colson, 174 F.3d at 513. Further,

when police arrived, they issued oral trespass warnings and threatened arrest if the petitioners did

not move, but, as in Colson, the police made no arrests. Docket no. 31 at 13. Finally, the Union’s

success in its signature drive, docket no. 31-4 at 1, weakens the Union’s argument that the City’s

adverse actions were sufficiently tangible to cross the required threshold of harm. Colson, 174

F.3d at 500.

        As to the final element, the Union contends that the City’s enforcement actions were

substantially motivated against its conduct because, “but for the content and purpose of Plaintiff’s

petitions, the City would not have enforced its . . . policies and practices . . . or threatened [petition

circulators] with arrest.” Docket no. 26 at 15. The Union cites the signs posted at the library

branches in response to their activities, as well as an internal library email discussing an alternative

location for the free speech area at one of the library branches. Docket no. 39-2 at 2. The Union

also references a press conference in which the Mayor of San Antonio publicly expressed

disapproval of the Union’s efforts. Docket no. 26 at 3.

        Although a circumstantial “trail of breadcrumbs” can show that the City’s actions were

specifically hostile to the Union’s activities, Jordan v. Ector Cty., 516 F.3d 290, 301 (5th Cir.

2008), the summary judgment evidence does not rise to this level of specific hostility. The City

implemented the policies at both locations years before the Union began its petitioning. Docket

no. 31-1 at 5; docket no. 31-3 at 9. And while the City did post the signs at the library branches in

response to the Union’s activities, those signs do not discuss the “content [or] purpose” of the



                                                   22
         Case 5:18-cv-00745-XR Document 54 Filed 09/01/19 Page 23 of 26



petitions, as the Union claims. Docket no. 31-1 at 6. Instead, the signs displayed factually accurate

information informing library patrons of their rights with respect to any petition solicitation. And

even with the Mayor’s critical remarks in mind, the Union has failed to show that the City was

more permissive with any other group engaged in similar activities at a similar location.

       Accordingly, the Union’s retaliation claim fails on any one of the grounds discussed above.

Summary judgment on this claim is consequently GRANTED.


           C. Plaintiff’s Vagueness Claim

       The Union’s third claim is that the City’s Free Speech policies are so vague and amorphous

so as to encourage arbitrary and discriminatory enforcement. Docket no. 26 at 15-16. Courts have

long held it is a “basic principle of due process that an enactment is void for vagueness if its

prohibitions are not clearly defined.” Def. Distributed v. U.S. Dep’t. of State, 121 F. Supp. 3d 680,

700 (W.D. Tex. 2015) (citing Grayned v. City of Rockford, 408 U.S. 104, 108 (1972)). “[T]he void

for vagueness doctrine addresses at least two connected but discrete due process concerns: first,

that regulated parties should know what is required of them so they may act accordingly; second,

precision and guidance are necessary so that those enforcing the law do not act in an arbitrary or

discriminatory way.” F.C.C. v. Fox Television Stations, Inc., 567 U.S. 239, 253 (2012).

       Under the first element, with respect to the library branches, the Union argues the City did

not distribute the locations of the free speech areas externally, so speakers might not learn of the

policy until arriving at a library branch. Docket no. 50-1 at 32. But this does not mean that such

speakers lacked sufficient notice to act accordingly. Once the representatives began collecting

signatures, library staff provided them with copies of the free speech policy and gave them

opportunities to comply before notifying police. Docket no. 31-2 at 16-23. Further, the library was

able to give a copy of the policy to anyone who asked in advance. Docket no. 50-1 at 42-43. The


                                                 23
         Case 5:18-cv-00745-XR Document 54 Filed 09/01/19 Page 24 of 26



Union representatives were thus given ample opportunity to “act accordingly” before any adverse

action was taken, see Fox, 567 U.S. at 253, and the prohibition on speaking outside of the free

speech areas was “clearly defined” by the established free speech areas. Grayned, 408 U.S. at 108.

       With respect to the senior center, the Union again was given ample opportunity to “act

accordingly” given that the relevant policy prohibited any petitioning at the senior center’s

exterior. Here, the Union addresses at detail the vetting process for giving presentations inside, but

as noted above, the relevant forum is the senior center’s exterior, and the policy there permitted no

solicitation or presentation by any group. Docket no. 31-3 at 4. Regulated parties like the Union

therefore clearly know what is required of them, as the prohibitions are “clearly defined.”

       The second element under the vagueness claim overlaps with the reasonableness analysis

under the free speech claim. It is true that the library’s Free Speech Policy itself does not

specifically instruct library staff what factors to consider when designating their Free Speech areas.

Docket no. 31-1 at 5. Instead, the policy requires that library staff select the free speech areas “to

allow for a full range of freedom of speech activities while also affording adequate protection to

the efficient functioning of the library.” Id. These instructions do not leave library branch staff

with complete discretion, but rather provide two important considerations to balance when

selecting a site: freedom of speech and library efficiency.

       This degree of generality is appropriate given the differences among the various libraries

and, importantly, the familiarity that each branch’s personnel would have with the surrounding

grounds and traffic patterns. Furthermore, nothing in the record indicates that any free speech areas

were relocated to a less advantageous position after the Union commenced its activities; although

the Cody library did change its free speech area, the Cody branch staff selected the new location

according to the delineated criteria, relocating the free speech area to keep petitioners away from



                                                 24
         Case 5:18-cv-00745-XR Document 54 Filed 09/01/19 Page 25 of 26



the entrance but also to make them more visible. Docket no. 39-2 at 2. This relocation decision

was precisely in line with the Free Speech Policy’s directive to balance library efficiency and free

speech interests.

       But most importantly, there is no “vague law [which] impermissibly delegates basic policy

matters to policemen, judges, and juries for resolution on an ad hoc and subjective basis, with the

attendant dangers of arbitrary and discriminatory applications.” Grayned, 408 U.S. at 108. The

policies in both locations invite no subjective interpretation on the part of law enforcement officials

because the petitioner is either within the free speech area, or the petitioner is not. Summary

judgment on this claim is GRANTED.

           D. Plaintiff’s Free Speech and Vagueness Claims Under the Texas Constitution

       The Union also asserts free speech and vagueness claims under the Texas Constitution.

Docket no. 26 at 16. The Texas Constitution provides protections for free speech and due process

in addition to those provided by federal law. See TEX. CONST. ART. 1 § 8, 19. However, absent an

articulated reason that the Texas Constitution offers greater protections than the federal one, the

Texas Supreme Court assumes “that the two protections are identical.” Pruett v. Harris Cty. Bail

Bond Bd., 249 S.W.3d 447, 455, n. 5 (Tex. 2008) (citing Tex. Dep't of Transp. v. Barber, 111

S.W.3d 86, 106 (Tex. 2003)). Both the Union and the City agree that the application of the Texas

Constitution’s free speech and due process provisions is consistent with federal law. Docket no.

26 at 16; docket no. 31 at 15-16. Because summary judgment on the federal claims is granted,

summary judgment on the state law claims is also GRANTED.

                                          CONCLUSION

       Accordingly, Defendant’s Motion for Summary Judgment (docket no. 31) is GRANTED.




                                                  25
         Case 5:18-cv-00745-XR Document 54 Filed 09/01/19 Page 26 of 26



       The Clerk is DIRECTED to enter judgment in favor of Defendant and against Plaintiff.

Plaintiff shall take nothing by its claims.

       SIGNED this 1st day of September, 2019.




                                              _________________________________
                                              XAVIER RODRIGUEZ
                                              UNITED STATES DISTRICT JUDGE




                                                26
